DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-16 and Species A1 drawn to Figs. 1-3 in the reply filed on February 3, 2022 is acknowledged.  The traversal is on the ground(s) that A) examiner failed to meet the criterion as set forth in MPEP §806.05 to support the restriction requirement between Group I and II. In support of this assertion, applicant argues that the detachable funnel (of a motor oil package) cannot be attached to a [beverage] container (as required by the method of use – i.e. Group II).  Therefore, applicant believes that the restriction requirement between Group I and II is improper and should be withdrawn (Remarks pg. 6-7) and B) applicant further states that claims 1-11 and 14-16 are associated with elected species A1 (i.e. Figs. 1-3; Remarks pg. 7).  
	This is not found persuasive because for the following reason(s):
	In response to A) Examiner respectfully disagrees with applicant’s assertion(s). First and foremost, examiner provided “a motor oil package with a detachable funnel” as a mere example of another materially different product that can perform the claimed process outlined in Group II. 
Examiner will like to note that after the detachable funnel is removed from the package/container wall and prior to using the funnel for pouring motor oil, the user can simply place the wider end of the detachable funnel on top of the unopened motor oil container (i.e. covering the cap of the motor oil container); emphasis added.
In addition, examiner also provided a second example (in the restriction requirement dated 01/04/2022), specifically, a beverage rack/carrier which has the structure to perform the claimed process outlined in Group II; emphasis added.
	In response to B) Examiner respectfully disagrees with applicant’s assertion that claims 1-11 and 14-16 read on the elected species A1 (i.e. figs. 1-3). 
Upon further review, the claimed features or limitations of claims 11 and 14 are not illustrated in the elected figures (of species A1).  For instance:
Claim 11 recites “the detachable insulation device includes an adhesive material on a first portion, the adhesive material being configured to be affixed to a second portion of the detachable insulation device when the detachable insulation device is wrapped around the beverage container to maintain the detachable insulation device in a closed position” is drawn to non-elected species A2 (i.e. Fig. 4); therefore, claim 11 has been withdrawn by the examiner.
Claim 14 recites “the detachable insulation device is sized to wrap around the beverage container more than one time” are not shown in the elected species nor the non-elected species (emphasis added); therefore, claim 14 has been withdrawn by the examiner.
For these reason(s) above, the restriction requirement is still deemed proper; therefore, made FINAL. Claims 11-14 and 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b)
In summary, examiner has determined that the associated claims for the invention and/or species A1 are claims 1-10, 15 and 16 (respectively), which will be examined on their merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein at least two walls of the beverage case  have respective detachable insulation devices configured to be removed from the beverage case and attached to respective beverage container” as in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.

Claim Objections
Claims 6 and 8 is/are objected to because of the following informalities:  
In claim 6, Ln. 1, the preamble reads, “The beverage case of claims 1…” which could read “The beverage case of claim[[s]] 1…” to correct the typographical error.  
In claim 8, Ln. 1, the preamble reads, “The beverage case of claims 1…” which could read “The beverage case of claim[[s]] 1…” to correct the typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimarco (US 20090090642; hereinafter Trimarco).
Regarding claim 1, Trimarco discloses a beverage case embodiment (10; as shown in Figs. 1-4 – for carrying multiple beverage containers), the beverage case comprising: 
a plurality of walls (12, 14, 16, 18, 20 and 22) defining an interior of the beverage case for receiving the multiple beverage containers, wherein a wall (16; as shown in Trimarco Fig. 1) among the plurality of walls has a detachable insulation device (24; as shown in Trimarco Figs. 2-3) configured to be removed from the beverage case and attached to a beverage container to provide thermal insulation to the beverage container (Trimarco [0023-0028]).
Regarding claim 2, Trimarco further discloses wherein the beverage case is a cardboard box having a shape defined by the plurality of walls (Trimarco [0014, 0024] and Fig. 1).
Regarding claim 3, Trimarco further discloses wherein the wall of the beverage case (i.e. top panel as shown in Trimarco Fig. 4) has at least two detachable insulation devices configured to be removed from the beverage case and attached to respective beverage containers (see Trimarco Fig. 4).
Regarding claim 4, Trimarco further discloses wherein at least two walls of the beverage case have respective detachable insulation devices configured to be removed from the beverage case and attached to respective beverage containers (see Trimarco Fig. 4).
Regarding claim 5, Trimarco further discloses wherein the detachable insulation device includes at least one of a cardboard (Trimarco [0014, 0024]). "20090090642"

Regarding claim 8, Trimarco further discloses wherein the detachable insulation device forms an integrated subsection of the wall and is configured to be removed from the wall via cutting or tearing (Trimarco [0024] and Figs. 1-4).
Regarding claim 9, Trimarco further discloses wherein a shape of the detachable insulation device is defined in the wall by perforations (26; Trimarco [0024] and Figs. 1 and 4).
Regarding claim 10, Trimarco further discloses wherein the detachable insulation device includes at least one tab (31) and at least one slot (33), the at least one tab being configured to 
Regarding claim 16, Trimarco further discloses wherein the detachable insulation device is oriented in the wall perpendicularly to a direction in which the beverage container is to be positioned in the beverage case (see Trimarco Fig. 4).

Alternative art rejection(s):
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimarco (US 7815047; hereinafter Trimarco ‘047).
Regarding claim 1, Trimarco ‘047 discloses a beverage case embodiment (10; as shown in Fig. 4 – for carrying multiple beverage containers), the beverage case comprising:
a plurality of walls (10, 12, 14, 16, 18, 20 and 22) defining an interior of the beverage case for receiving the multiple beverage containers, wherein a wall (20; as shown in Trimarco ‘047 Fig. 4) among the plurality of walls has a detachable insulation device (24; as shown in Trimarco ‘047 Fig. 4) configured to be removed from the beverage case and attached to a beverage container to provide thermal insulation to the beverage container (Trimarco ‘047 Col. 4 Ln. 7-15).
Regarding claim 2, Trimarco ‘047 further discloses wherein the beverage case is a cardboard box having a shape defined by the plurality of walls (Trimarco ‘047 Col. 2 Ln. 42-45).
Regarding claim 3, Trimarco ‘047 further discloses wherein the wall of the beverage case has at least two detachable insulation devices configured to be removed from the beverage case and attached to respective beverage containers (see Trimarco ‘047 Fig. 4).
Regarding claim 5, Trimarco ‘047 further discloses wherein the detachable insulation device includes at least one of a cardboard (Trimarco ‘047 Col. 2 Ln. 42-45).
Regarding claim 6, Trimarco ‘047 further discloses wherein the detachable insulation device is attached to the wall via an adhesive (Trimarco ‘047 Col. 4 Ln. 7-15).
Regarding claim 7, Trimarco ‘047 further discloses wherein the detachable insulation device is configured to be removed from the wall by peeling the detachable insulation device from the wall (Trimarco ‘047 Col. 4 Ln. 7-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimarco in view of Orr et al. (US 5102036; hereinafter Orr).
Regarding claim 15, Trimarco as above teaches all the structural limitations as set forth in claim 1, except for wherein the detachable insulation device includes a graphical element configured to identify a beverage in the beverage container, to identify a consumer of the beverage, or to distinguish the beverage container from another beverage container.
	Orr is in the same field of endeavor as the claimed invention and Trimarco, which is a detachable insulation device (i.e. an insulative sleeve). Orr teaches a detachable insulation device embodiment (20; as shown in Figs. 1-4), wherein the detachable insulation device includes a graphical element (46 – which is capable of being used to identify a beverage in the beverage container, to identify a consumer of the beverage, or to distinguish the beverage container from another beverage container; Orr Col. 4 Ln. 53 – Col. 5 Ln. 33).
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the detachable insulation device (of Trimarco) with a similar graphical element (as taught by Orr) to impart advertising or other commercial purpose. Furthermore, since it has been held that mere indicia or printed matter does not distinguish over the prior art.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP §2112.01(III), specifically In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736